DETAILED ACTION

Allowable Subject Matter
Claims 1-20 allowed.
The closet prior art U.S Patent No. 10,242,090 B1 to Kosloski et al. discloses ranking documents identified in a search relative to a keyword. The method utilizes a set of training documents to provide a co-occurrence matrix and a transition matrix. A word pair relevancy measure is calculated for each word of the document to be ranked. These word pair relevancy measures are based upon the co-occurrence and transition matrices obtained from the training set and are utilized to calculate a document relevance measure. Documents identified in a search are ranked utilizing the document relevance measure (Abstract). 
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1, the combination with other limitation of the claim, the prior art of fails to disclose or specifically suggested “a Mean Pair Distance (MPD) module operatively coupled to the CPU and configured to receive the raw pair distance table, select a plurality of nodes from the data elements included in the raw pair distance table; output a nodes table wherein each row of the nodes table includes one node, a corresponding unique numerical node ID number, and a corresponding mass value of the node, and output a node-node distance matrix using the raw pair distance table wherein each row of the node-node distance table includes one pair of data elements  from the raw pair distance table wherein each of the data elements is a node, a calculated distance value of the pair of data elements, and a calculated strength of the pair of data elements; an Energy Reduction module operatively coupled to the CPU and configured to receive the node-node distance matrix and output an NSPACE matrix for a predetermined number of dimensions n, wherein each row includes one node numerical ID number and coordinates specifying a location of the corresponding node in 

Regarding claim 4, the combination with other limitation of the claim, the prior art of fails to disclose or specifically suggested “creating a raw pair distance table including two columns comprising a plurality of data element pairs and a third numeric data element column, wherein each row in the raw pair distance table comprises a data element pair comprising two different data elements and a distance measurement value for the data element pair; selecting a plurality of nodes from the plurality of data elements, wherein the nodes are selected by an importance algorithm; calculating a mass value for each node; creating a nodes table including each node and the corresponding mass for each node; creating a node-node-distance table including each element of the raw pair distance table where the element pair becomes two nodes, a calculated distance value of the element  pair, and a calculated strength value of each pair; running an energy reduction algorithm on the node-node distance table using a predetermined number of dimensions n, whereby a point in n-dimensional space is calculated for each node; and creating an NSPACE matrix including n-dimensional coordinates for each node.”

Regarding claim 14, the combination with other limitation of the claim, the prior art of fails to disclose or specifically suggested “assigning a coordinate location in n-space to each node; setting a stress value; creating an offset array based on the number of 10 dimensions; for each node, performing the steps of: for each row of the offset array, setting the row equal to a current offset array row and performing the steps of: offsetting the coordinate location of the node based on the current offset array row; determining, based on the offset coordinate location for each node pair including the selected node, a trial distance between the nodes in the node pair based on the offset coordinate location of the node and the coordinate location of the other node; comparing the trial distance for each node pair with the corresponding node pair 
Claims 2-3 are allowed as depending from claim 1.
Claims 5-13 are allowed as depending from claim 4.
Claims 15-20 are allowed as depending from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AKELAW TESHALE
Primary Examiner
Art Unit 2653


/AKELAW TESHALE/
Primary Examiner, Art Unit 2653